DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This is a Non-final action for application number 17/182,786 in response to an original application filed on 02/23/2021. Claims 1 - 6 are currently pending and have been considered below. Claims 1 and 4 are independent claims.
Information Disclosure Statement
The information disclosure statement (IDS), submitted, are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Double Patenting
The non-statutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper time-wise extension of the "right to exclude" granted by a patent and to prevent possible harassment by multiple assignees. A non-statutory double patenting rejection is appropriate where the claims at issue are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g.. In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. 
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a non-statutory double patenting ground provided the reference application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b).
The USPTO internet Web site contains terminal disclaimer forms which may be used. Please visit http://www.uspto.gov/forms/. The filing date of the application will determine what form should be used. A web-based terminal Disclaimer may be filled out completely online using web-screens. A terminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about terminal Disclaimers, refer to http://www.uspto.gov/patents/process/file/efs/guidance/eTD-info-l.jsp.
Effective January 1, 1994, a registered attorney or agent of record may sign a terminal disclaimer. A terminal disclaimer signed by the assignee must fully comply with 37 CFR 3.73(b).
Claims 1 - 6 are rejected on the ground of non-statutory obviousness-type double patenting as being unpatentable over claims 1 - 6 of Patent 10,945,154 B2.
Although the claims are not identical, they are not patentably distinct from each other because claims 1 -6 of the patent and claims 1 - 6 of the instant application are obvious variations with minor differences. Thus, this is an obviousness-type double patenting 
Instant Application No. 17/182,786
     Claim 1: A method for a user equipment (UE) operating in a wireless communication system, the method comprising:
generating a Sidelink Buffer Status Reporting Medium Access Control Control Element (SL BSR MAC CE) including buffer sizes of Logical Channel Groups (LCGs); 
Patent US 10,945,154 B2
     Claim 1: A method for a user equipment (UE) operating in a wireless communication system, the method comprising: generating a Sidelink Buffer Status Reporting Control Element (SL BSR CE) including buffer sizes of Logical Channel Group (LCGs);

and transmitting a MAC Protocol Data Unit (PDU) including the SL BSR MAC CE,
and transmitting a Medium Access Control (MAC) Protocol Data Unit (PDU) including the SL BSR CE, 
wherein one or more logical channels is allocated to an LCG among the LCGs, wherein each of the one or more logical channels has a related priority,
wherein each logical channel is allocated to an LCG among the LCGs and has a related priority,
wherein the buffer sizes of the LCGs are included in the SL BSR MAC CE in decreasing order of respective LCG priorities of the LCGs,
wherein the buffer sizes of the LCGs are included in the SL BSR CE in decreasing order of respective LCG priorities of the LCGs, 
 wherein each of the LCG priorities of the LCGs relates to a highest value among priorities of the one or more logical channels allocated to the LCG.
and wherein each of the LCG priorities of the LCGs relates to a highest value among priorities of logical channels allocated to a related LCG.


Although the conflicting claims are not identical, they are not patentably distinct from each other because the steps recited in claims 1 and 4 of the instant application are encompassed by steps recited in claims 1 and 4 of the patent, respectively.   “A later patent claim is not patentably distinct from an earlier patent claim if the later claim is obvious over, or anticipated by, the earlier claim.  In re Longi, 759 F.2d at 896, 225 USPQ at 651 (affirming a holding of obviousness-type double patenting because the claims at issue were obvious over claims in four prior art patents); In re Berg, 140 F.3d at 1437, 46 USPQ2d at 1233 (Fed. Cir. 1998) (affirming a holding of obviousness-type double patenting where a patent application claim to a genus is anticipated by a patent claim to a species within that genus). “  ELI LILLY AND COMPANY v BARR LABORATORIES, INC., United States Court of Appeals for the Federal Circuit, ON PETITION FOR REHEARING EN BANC (DECIDED:  May 30, 2001). This is a non-provisional obviousness-type double patenting rejection because the conflicting claims have not in fact been patented.




Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made

Claims 1-6 are rejected under 35 U.S.C. 103 as being unpatentable over Pan et al. (US 2015/0289253 A1) in view of Loehr et al. (US 2018/0139724 A1).

Regarding claims 1 and 3, a method for a user equipment (UE) operating in a wireless communication system, the method comprising:
generating a Sidelink Buffer Status Reporting Medium Access Control Control Element (SL BSR MAC CE), [instruct the Multiplexing and Assembly procedure to generate the BSR MAC control element(s), (Pan et al., Paragraph 105)], including buffer sizes of Logical Channel Groups (LCGs), [Buffer Status Report (BSR) MAC control elements consist of either: Short BSR and Truncated BSR format: one LCG ID field and one corresponding Buffer Size field (FIG. 6.1.3.1-1); or Long BSR format: four Buffer Size fields, corresponding to LCG IDs #0 through #3 (FIG. 6.1.3.1-2), (pan et al., Paragraphs 11-114)], 
and transmitting a MAC Protocol Data Unit (PDU) including the SL BSR MAC CE, [The BSR formats are identified by MAC PDU sub-headers with LCIDs as specified in table 6.2.1-2, (Pan et al., Paragraph 114)],
[for each logical channel, optionally signalling logical Channel Group which allocates the logical channel to an LCG, Please see Pan et al., Paragraph 93], wherein each of the one or more logical channels has a related priority, [either the data belongs to a logical channel with higher priority than the priorities of the logical channels which belong to any LCG and for which data is already available for transmission, or there is no data available for transmission for any of the logical channels which belong to a LCG, Please see Pan et al., Paragraph 93],
wherein the buffer sizes of the LCGs are included in the SL BSR MAC CE in decreasing order of respective LCG priorities of the LCGs, [A Buffer Status Report (BSR) shall be triggered if any of the following events occur: [0094] UL data, for a logical channel which belongs to a LCG, becomes available for transmission in the RLC entity or in the PDCP entity (the definition of what data shall be considered as available for transmission is specified in [3] and [4] respectively) and either the data belongs to a logical channel with higher priority than the priorities of the logical channels which belong to any LCG and for which data is already available for transmission, see Pan et al., Paragraphs 96, 99 and 112], 
Pan et al. fails to explicitly teach that each of the LCG priorities of the LCGs relates to a highest value among priorities of the one or more logical channels allocated to the LCG, 
Loehr et al. teaches that for each LCP procedure the UE would select the sidelink destination group with the highest corresponding priority having data available. Therefore, in the case that UE has data available for transmission for two different destination groups and after having performed the first LCP procedure (according to the first sidelink grant) there is still data for the highest priority sidelink destination group in its buffer, the UE would select again (Loehr et al. Paragraphs 322 and 323), 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include that each of the LCG priorities of the LCGs is a highest priority of a logical channel among priorities of logical channels allocated to a related LCG, (Loehr et al. Paragraphs 322 and 323), in the system of Pan in order to be prepared for further increasing user demands and to be competitive against new radio access technologies, (Loehr et al. Paragraphs 4).

Regarding claims 2 and 5, the method wherein the related priority of the each of the one or more logical channels is a Per-Packet Priority (PPP), [however prioritization can be handled by UE using local function e.g. voice packets are prioritized compared to data packet at MAC, (Pan et al., Paragraph 91)].

Regarding claims 3 and 6, the method wherein the buffer sizes of the LCGs are included in the SL BSR MAC CE based on the LCG priorities of the LCGs, irrespective of a value of a Destination Index field of a Destination, [wherein the LCG with the highest priority is reported first the decreased the second highest priority, (Pan et al., Paragraph 99)].



Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Shukri Taha whose telephone number is 571-270-1921. The examiner can normally be reached on 8:30am-5pm Mon-Fri.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph Avellino can be reached on 571-272-3905.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR.
Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

/SHUKRI TAHA/             Primary Examiner, Art Unit 2478